NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XUE LI,                                         No.    16-70106

                Petitioner,                     Agency No. A200-781-793

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Xue Li, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny the petition for review.

        Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies within her testimony as to the conditions of her house

arrest and an inconsistency between her testimony and visa application as to

whether she was arrested. See id. at 1048 (adverse credibility finding reasonable

under the totality of the circumstances). Li’s explanations do not compel a

contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000).

Substantial evidence also supports the agency’s finding that Li’s corroborative

evidence does not independently support her claim for relief. See Garcia v.

Holder, 749 F.3d 785, 791 (9th Cir. 2014). In the absence of credible testimony, in

this case, Li’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

        Finally, Li’s CAT claim also fails because it is based on the same testimony

the agency found not credible, and Li does not point to any other evidence in the

record that compels the conclusion that it is more likely than not she would be

tortured by or with the consent or acquiescence of the government of China. Id. at

1157.


                                          2                                    16-70106
PETITION FOR REVIEW DENIED.




                       3      16-70106